Citation Nr: 1514219	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased rating, greater than 20 percent, for residuals of a compression fracture at the L3-4 level of the spine.

2.  Entitlement to an increased rating, greater than 20 percent, for traumatic arthritis of the right ankle.

3.  Entitlement to an increased rating, greater than 10 percent, for residuals of a right tibia fracture with shortening.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1971 to August 1977.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied assignment of increased ratings, and TDIU.  The Veteran appealed the denials and these matters are now before the Board.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

New Examinations, Orthopedic Disabilities

The Veteran is seeking increased ratings for orthopedic disabilities of the spine, right leg, and right ankle.  When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In July 2010 the Veteran underwent VA examination of the disabilities at issued, but unfortunately the Board finds such examination to have been insufficient for rating purposes.  Specifically, with regard to range of motion of both the spine and ankle, the examiner indicated that the Veteran had pain on motion without stating the degree of motion at which such pain began.  This information is crucial in order to properly assess the Veteran's functional degree of disability.

While the Veteran's service-connected right tibia fracture with shortening is not rated on the basis of range of motion, the Diagnostic Code specifies that the disability should be considered in light of the severity of any associated ankle or knee disability.  Without an adequate examination of the right ankle, the Board cannot assess its severity, and thus also cannot determine the appropriate level of evaluation for the service-connected right tibia disability.

Examination, TDIU

The Veteran has also perfected an appeal of the RO's denial of a claim for TDIU.  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Both the Veteran and his representative have argued that although he does not meet the schedular requirements for assignment of TDIU under 38 C.F.R. § 4.16(a), he nonetheless is unemployable and thus should be considered for entitlement under 38 C.F.R. § 4.16(b).  As an initial matter, until the Board can properly assess and rate his service connected spine, ankle, and leg disabilities, it remains to be seen whether the Veteran meets the schedular criteria for the award of TDIU.  Additionally, the Board finds that the VA examination currently of record inadequately addresses the question of whether the Veteran - regardless of the 38 C.F.R. § 4.16(a) criteria - is otherwise unemployable by reason of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records since September 2013 and associate them with the Veteran's claims folder.  

2.  Schedule the Veteran for a VA medical examination, provided by a qualified VA physician, to ascertain the current severity and manifestations of his service-connected spine, right ankle, and right tibia disabilities.  The claims file should be provided for the VA examiner's review prior to writing the examination report.  The VA examiner must conduct all testing required, to include any neurological testing, and review the results of any testing prior to completion of the examination report.

In identifying the Veteran's ranges of motion of the spine and right ankle, the examiner should indicate at what degree of motion pain, if present, begins, as well as describe any additional functional loss due to weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.

With regard to the spine, the VA examiner should conduct all testing required, to include any neurological testing, and review the results of any testing prior to completion of the examination report.  For each neurologic symptom identified, the examiner is to state whether the symptom is related to residuals the Veteran's L3-4 compression fracture.

The examiner should also fully describe the vocational and occupational impact of the Veteran's service-connected disabilities.

3.  After completing all indicated development, readjudicate the claims for increased ratings for residuals of a compression fracture at the L3-4 level of the spine, traumatic arthritis of the right ankle, and residuals of a right tibia fracture with shortening, as well as the claim of entitlement to TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

